OPINION OF THE COURT
Per Curiam.
Appeal from order entered December 14, 2006, deemed, pursuant to CPLR 5517 (b), to be taken from the subsequent order, same court and Judge, entered on or about June 13, 2007, which granted defendant’s motion for reargument and, upon reargument, adhered to its original determination, and, so considered, the order of June 13, 2007 is affirmed, with $10 costs, for the reasons stated by Sharon A.M. Aarons, J., at Civil Court. (See 16 Misc 3d 739 [2007].)
In affirming, we note our agreement that the case reverted to its prenotice of trial status by dint of the parties’ so-ordered stipulation striking the notice of trial to allow completion of discovery (see Gorski v St. John’s Episcopal Hosp., 36 AD3d 757 [2007]) and that, in consequence, neither Uniform Civil Rules for New York City Civil Court (22 NYCRR) § 208.14 (c) nor CPLR 3404 can be invoked to authorize the dismissal of the action (see Johnson v Minskoff & Sons, 287 AD2d 233 [2001]; see also Kaufman v Bauer, 36 AD2d 481, 482 [2007]).
McKeon, PJ., Davis and Heitler, JJ., concur.